85170: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-31533: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85170


Short Caption:AKINBAYODE (FOLAJI) VS. STATECourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CR220623Classification:Criminal Appeal - Fast Track - Direct


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantFolaji Oladime AkinbayodeJames K. Adler
							(Washoe County Public Defender)
						John Reese Petty
							(Washoe County Public Defender)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/31/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/16/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


08/16/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person Fast Track. Filed certified copy of proper person notice of appeal.  (Fast track notice issued to trial counsel.) (SC)22-25587




08/16/2022Notice/OutgoingIssued Notice to Request Rough Draft Transcripts. Due date: 7 days. (SC)22-25590




08/18/2022Order/ProceduralFiled Order to Show Cause and Suspending Briefing.  Appellant's counsel shall have 21 days from the date of this order to show cause why this appeal should not be dismissed for lack of jurisdiction.  Respondent shall have 14 days from the filing of any response to file any reply.  The deadlines for filing documents pursuant to NRAP 3C are suspended until further order of this court.  (SC)22-25833




08/19/2022Notice/IncomingFiled Appellant's Notice of Appearance for John Reese Petty. (SC)22-26015




09/08/2022MotionFiled Appellant's Response to Order to Show Cause. (SC)22-28122




10/06/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDER this appeal DISMISSED."  fn1[The Honorable Mark Gibbons, Senior Justice, participated in this matter under a general order of assignment.]  EC/KP/MG  (SC)22-31533





Combined Case View